Judgment rendered by a city magistrate sitting as a Court of Special Sessions of the City of New York, Borough of Queens, convicting defendant of violating section 12, subdivision 1, of the Vehicle and Traffic Law and imposing a fine of five dollars, reversed on the law and the facts, information dismissed and fine remitted. The record is barren of any proof that the defendant violated section 12, subdivision 1. On the contrary, the record indicates that defendant complied with that section. It is unnecessary to determine if defendant was guilty of violating any other section of the statute. Lazansky, P. J., Carswell, Johnston and Close, JJ., concur; Davis, J., dissents and votes to affirm.